BILL OF COSTS
TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                              No. 14-14-00562-CV

 Cooper Industries, LLC, Cooper Industries, LTD., Cooper US, Inc., and Cooper
                              Industries, PLC

                                       v.

Pepsi-Cola Metropolitan Bottling Co., Inc., and Whitman Insurance Company Ltd

        (No. 2011-77606 IN 80TH DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE        CHARGES        PAID/DUE          STATUS           PAID BY
     MT FEE             $10.00       09/09/2015         E-PAID            APE
SUPP CLK RECORD         $202.00      09/24/2014          PAID             ANT
SUPP CLK RECORD        $3,620.00     08/18/2014          PAID             ANT
   CLK RECORD          $4,389.00     08/07/2014          PAID             ANT
   RPT RECORD          $1,050.00     08/04/2014          PAID             ANT
STATEWIDE EFILING       $20.00       07/21/2014         E-PAID            ANT
      FILING            $175.00      07/21/2014         E-PAID            ANT
   RPT RECORD           $310.00      07/17/2014          PAID             ANT
     MT FEE             $10.00       07/11/2014         E-PAID            ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $9,786.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                          IN TESTIMONY WHEREOF, witness
                                          my hand and the Seal of the COURT
                                          OF APPEALS for the Fourteenth District
                                          of Texas, December 11, 2015.